Citation Nr: 0804125	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-36 477	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for a skin disorder, 
claimed as dyshidrotic eczema, to include as based on 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to August 1970.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a July 2002 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, denied 
service connection for hepatitis C and a skin disorder.  In 
March 2005, the veteran appeared at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.  In a decision issued in June 2006, the 
Board denied the veteran's claims.  The veteran appealed that 
decision to the Court.  In August 2007, the Court issued an 
order that vacated the June 2006 Board decision and remanded 
the matter on appeal for readjudication consistent with the 
instructions outlined in the August 2007 Joint Motion by the 
parties.  

The Veterans Law Judge who issued the June 2006 decision has 
retired and the case has been reassigned to the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  A VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2007) must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim.  
The Joint Motion did not address whether there were any VCAA 
notice deficiencies; however, a review of the record reveals 
some notice deficiencies that should be addressed on remand.  
The RO issued VCAA notification letters in January 2002 (skin 
disorder) and May 2002 (hepatitis C).  While these letters 
substantially complied with VCAA notice requirements, they 
did not explicitly inform the veteran to submit to VA all 
pertinent evidence in his possession that pertained to his 
claims.  Thus, the fourth prong of VCAA notification was not 
met.  

Additionally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The veteran has not been notified of the 
criteria for establishing disability ratings or effective 
dates of awards.  Since the case is being remanded anyway, 
the RO will also have the opportunity to correct these notice 
deficiencies.  

The Joint Motion alleges that VA did not satisfy its VCAA 
mandated duty to assist because it failed to obtain complete 
service medical records (SMRs) and VA treatment records.  
Regarding the veteran's SMRs, the parties have indicated the 
SMRs of record are incomplete because they were obtained from 
the National Personnel Records Center (NPRC) less than a year 
after the veteran's separation and while he was still in the 
reserves.  They also cite a December 2002 letter from the RO 
that informed the veteran that his claims file contained very 
few SMRs and that it was possible the NPRC may have 
additional SMRs.  The parties allege that VA failed in its 
duty to assist by not requesting further SMRs when the 
veteran filed his claims of service connection in 2001 and 
2002.  As the veteran has alleged that he received treatment 
during service for his skin disorder and that he was given 
immunizations by jet injectors (that he alleges resulted in 
him contracting hepatitis C), any SMRs that may remain 
outstanding may be pertinent to his claims.  Hence, another 
request for the veteran's complete SMRs must be made.

Regarding VA treatment records, the parties allege that VA 
failed in its duty to assist by not obtaining VA treatment 
records from 1970 to 1987.  While several attempts were made 
in 2004 and 2005 to obtain these records, a response was 
never received from the Lubbock VA Medical Center (VAMC) and 
the RO did not notify the appellant, as required under 
38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1), that VA 
was unable to obtain the records.  The Board notes that 
previously, in January 2002, the RO requested records from 
the Lubbock VAMC from January 1970 to the present.  In 
February 2002, the VAMC responded by sending records from 
June 1987 to October 2001.  The claims file also contains VA 
treatment records from October 1974 to April 1975.  As the 
parties allege that there may still be outstanding VA 
treatment records from 1970 to 1987 that may be pertinent to 
the veteran's claim, they must be requested again.

The veteran served in Vietnam from July 1969 to July 1970.  
He alleges that his dyshidrotic eczema is related to 
herbicide exposure during this service.  Veterans who served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent (to include Agent Orange) during active military, naval 
or air service and has contracted an enumerated disease 
manifested to a degree of 10 percent or more, the veteran is 
entitled to a presumption of service connection even though 
there is no record of such disease during service.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The 
enumerated diseases include chloracne or other acneform 
diseases consistent with chloracne.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  When a 
claimed disorder is not included as a presumptive disorder 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service, to include as based on exposure 
to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement that 
a disability "may be associated" with service is a "low 
threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The veteran testified during the March 2005 
DRO hearing that he first experienced a rash all over his 
body during service.  Notably, he is competent to testify as 
to what he experienced during service.  VA treatment records 
show that he has been treated intermittently for skin 
conditions of the feet and hands since 1974 and that he has 
indicated he has had the condition since service.  The 
veteran's attorney has alleged that medical dictionary 
definitions of dyshidrotic eczema, chloracne, and acneform 
raise questions regarding whether the veteran's dyshidrotic 
eczema may be a form of chloracne; that medical question has 
not been resolved by a medical opinion.  Given the medical 
questions remaining and the "low threshold" standard of 
38 C.F.R. § 3.159(c)(4), the Board finds that a medical 
opinion to clarify the nature and etiology of the veteran's 
dyshidrotic eczema is necessary.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
that provides the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence in 
his possession.  This letter must also 
provide the veteran notice regarding the 
rating of hepatitis C and skin disorders 
and effective dates of any awards as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

2.	The RO should request complete copies 
of the veteran's SMRs from the NPRC.  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).  The veteran 
should also be notified of the 
unavailability of the records in 
accordance with 38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e)(1).

3.	The RO should request VA treatment 
records from 1970 to 1987 from the Lubbock 
VAMC.  If these records are unavailable, 
or the search for such records otherwise 
yields negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).  The veteran 
should also be notified of the 
unavailability of the records in 
accordance with 38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e)(1).

4.	The RO should arrange for the veteran 
to be examined by a dermatologist to 
determine the etiology of his dyshidrotic 
eczema.  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  The examiner must 
respond to the following questions and 
must explain the rationale for all 
opinions given in response: 

A) Is the veteran's dyshidrotic eczema 
chloracne or another acneform disease that 
is consistent with chloracne? 

B) If the veteran's dyshidrotic eczema 
cannot be characterized as chloracne or 
another acneform disease consistent with 
chloracne, is it at least as likely as not 
(a 50 percent or better probability) that 
it is related to the veteran's exposure to 
herbicides during service, or is otherwise 
related to his service?  

5.	The RO should arrange for any other 
development suggested by the development 
completed above regarding the claim of 
service connection for hepatitis C, 
including scheduling an examination if 
deemed necessary.

6.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to comply with the Order of the 
Court endorsing the Joint Motion by the parties.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board and by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

